Case 8:19-cv-01101-SCB-CPT Document 39 Filed 11/14/19 Page 1 of 2 PageID 515
              Case: 19-13485 Date Filed: 11/14/2019 Page: 1 of 1


                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                       No. 19-13485-HH
                                   ________________________

DERRICK MCGOWAN,
individually and on behalf of all others similarly situated,

                                                    Plaintiff - Appellant,

versus

FIRST ACCEPTANCE INSURANCE COMPANY, INC.,
a Texas Corporation,

                                                Defendant - Appellee.
                                   ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

Before: WILSON and NEWSOM, Circuit Judges.

BY THE COURT:

         The motion to reinstate filed by the Appellant is hereby GRANTED. The parties have 14

days from the date of this order to file a notice with the Clerk specifying which motions mooted

by the dismissal of this appeal, if any, are to be renewed. The time for filing a response to any

renewed motion runs from the date the opposing party's notice is docketed. Parties seeking to

renew a motion after the 14-day renewal period expires will be required to refile the motion.
Case 8:19-cv-01101-SCB-CPT Document 39 Filed 11/14/19 Page 2 of 2 PageID 516
              Case: 19-13485 Date Filed: 11/14/2019 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                       November 14, 2019

Clerk - Middle District of Florida
U.S. District Court
801 N FLORIDA AVE
TAMPA, FL 33602-3849

Appeal Number: 19-13485-HH
Case Style: Derrick McGowan v. First Acceptance Insurance Co.
District Court Docket No: 8:19-cv-01101-SCB-CPT

The referenced appeal was dismissed on 10/24/2019.

Enclosed herewith is a copy of this court's order reinstating the appeal.

Counsel has 14 days from the date of this order to file a notice with the Clerk specifying which
motions mooted by the dismissal of this appeal are to be renewed by docketing the "Notice of
Renewed Motions after Reinstatement" event in CM/ECF, if any.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Christopher Bergquist, HH
Phone #: 404-335-6169

                                                                       REINST-1 Appeal Reinstated
